Citation Nr: 0824412	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a disability 
manifested by high triglycerides, claimed as secondary to 
Agent Orange exposure.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to Agent Orange 
exposure.  

4.  Entitlement to service connection Barrett's esophagus, 
claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for residuals of a 
broken nose, to include nasal septal deviation.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008.  A copy of the 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  A current diagnosis of diabetes mellitus has not been 
shown.  

3.  High triglycerides, without manifestations of an 
underlying disorder, is not a disability for which 
compensation is payable.

4.  The veteran's currently-diagnosed GERD is not recognized 
by VA as causally related to exposure to herbicide agents 
used in Vietnam; GERD was not manifest during service, was 
not identified for many years after service, and has not been 
associated with active duty service. 

5.  The veteran's currently-diagnosed Barrett's esophagus is 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam; Barrett's esophagus was not 
manifest during service, was not identified for many years 
after service, and has not been associated with active duty 
service.

6.  The veteran's currently-diagnosed deviated nasal 
symptomatology is the result of breaking his nose while 
engaged in combat.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   

2.  A disorder manifested by high triglycerides is not shown 
to have been incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  GERD was not incurred or aggravated during active duty 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

4.  Barrett's esophagus was not incurred or aggravated during 
active duty service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

5.  Residuals of a broken nose were incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Certain chronic diseases may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year of service separation, the absence of 
any findings of the disease during service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The veteran prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With respect to Agent Orange exposure, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in Vietnam during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include respiratory cancers (such as cancer 
of the lung, bronchus, larynx, or trachea).  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 
1116(b)(1) (permitting the Secretary to determine by 
regulation diseases subject to the presumption in addition to 
those listed at 38 U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claims fail under either analysis.

Diabetes Mellitus

Upon a review of the record, the Board finds that service 
connection for diabetes mellitus must be denied.  A claim for 
service connection requires evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although treatment records indicate that the veteran has a 
blood glucose level of 116 milligrams per deciliter (mg/dL), 
which suggests that he is at increased risk for type 2 
diabetes, there has not been a confirmed diagnosis of 
diabetes.  At the March 2008 Board videoconference hearing, 
he confirmed that he had never been diagnosed with diabetes 
and that he filed a claim for service connection only because 
a VA nurse informed him that he was a "borderline" case.  
Without a current diagnosis, service connection is not 
warranted for diabetes mellitus.

High Triglycerides

With respect to the claim for high triglycerides, VA 
treatment records reveal findings of triglyceride levels of 
227 mg/dL.  The normal range on the laboratory report was 
noted to be 0-149 mg/dL.  At the hearing, the veteran 
acknowledged that no medical practitioner had ever told him 
that high triglycerides were due to Agent Orange exposure.  

As noted above, service connection may only be granted for 
current disability; when a disability is not shown, there may 
be no grant of service connection.  Regardless of whether the 
veteran had high triglyceride levels in service or whether he 
has them now as a result of service, service connection is 
granted only for disability.  See 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In essence, a high triglyceride level, as a laboratory 
finding only, is not productive of disability.  The veteran 
has undergone an extensive work-up of his high triglyceride 
levels but no definitive diagnosis has been offered.  
Furthermore, as noted by the Court, "this definition comports 
with the everyday understanding of disability, which is 
defined as an 'inability to pursue an occupation because of 
physical or mental impairment'."  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  

In this case, there are abnormal findings, but no competent 
evidence has suggested the presence of a disability as 
defined in Hunt.  Absent a showing of disability, the appeal 
must be denied as a matter of law.  

GERD and Barrett's Esophagus

As the veteran served in Vietnam, exposure to Agent Orange is 
presumed.  Moreover, his treatment records reveal problems 
with reflux and dysphagia as early as 1986.  Specifically, he 
was diagnosed with reflux esophagitis and underwent a nissen 
fundoplication in July 1987, during which time the physician 
noted that he had a 11/2-year history of problems with reflux 
and dysphagia.  His condition was later diagnosed as GERD and 
Barrett's esophagus.

However, even presuming that the veteran was exposed to Agent 
Orange during military service, the Board finds no clinical 
evidence which suggests that GERD and Barrett's esophagus are 
due to Agent Orange exposure.  Significantly, GERD and 
Barrett's esophagus are not on the list of presumptive 
diseases associated with Agent Orange exposure.  As such, 
service connection on the basis of Agent Orange exposure must 
necessarily be denied. 

In addition, the claims must be denied on a direct basis.  
Although the veteran testified that he was exposed to 
something in the air in Vietnam for approximately one hour 
that "burnt the throat," service treatment records fail to 
reveal any chronic digestive or respiratory disorder.  
Significantly, his June 1968 separation examination indicated 
that his mouth, throat, and chest were within normal limits.  

Furthermore, the veteran indicated on his June 1968 Report of 
Medical History at separation that he never suffered from 
throat trouble, frequent indigestion, or stomach trouble.  
Therefore, there is no evidence of GERD or Barrett's 
esophagus, or any symptoms reasonably attributed thereto, in 
service.

Next, VA outpatient treatment records do not reveal 
complaints, treatment, or diagnoses of GERD and Barrett's 
esophagus until many years after service.  It was not until 
1986, 18 years after discharge, that treatment records 
indicated complaints of reflux and dysphagia.  It was not 
until October 1996 that the veteran sought service connection 
for "nodules in throat and esophagitis problems."

While the veteran maintains that his GERD or Barrett's 
esophagus are related to active duty, the Board places 
greater probative value on the absence of complaints or 
treatment for these disorders for many years after discharge.  
This multi-year gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
theory that he has experienced these disorders since active 
duty. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

In addition, the record is negative for any competent 
evidence or opinion that establishes a nexus between GERD or 
Barrett's esophagus and his period of active duty service, to 
include exposure to Agent Orange.  The record shows no 
evidence of GERD or Barrett's esophagus in service or for 
many years thereafter.  Absent evidence linking these 
disorders to service, the claims for service connection must 
fail.  

Residuals of a Broken Nose, to Include Nasal Septal Deviation

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).

In this case, the Board finds that the veteran's claim should 
be granted.  First, a current diagnoses of deviated nasal 
symptomatology has been noted in his VA treatment records as 
recent as September 2005.

Further, the Board places significant weight on the veteran's 
lay statements that he broke his nose in May 1968 when his 
battalion was hit with mortar and rocket fire and a fellow 
soldier ran into him from the side.  The Board finds this 
consistent with his service treatment records, which 
indicated that he was treated for "laceration to nose from 
attack" in May 1968.  

As such, his statements constitute "satisfactory lay or other 
evidence" that the veteran injured his nose during combat.  
Given the evidence of a nose injury in service, lay evidence 
of continuity of symptomatology, and current deviated nasal 
symptomatology, the Board finds that service connection for 
residuals of a broken nose is warranted.

 The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained VA 
treatment records.  Further, he submitted additional records 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in March 2008.  

The Board acknowledges that the veteran was not afforded VA 
examinations.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a disability manifested by high 
triglycerides is denied.

Service connection for GERD is denied.

Service connection for Barrett's esophagus is denied.

Service connection for residuals of a broken nose, to include 
septal deviation, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


